Citation Nr: 1750970	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-41 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for lumbar degenerative disc disease with fatigue, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962 and from July 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina, Regional Office (RO).    


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Veteran through his representative notified the Board that he wished to withdraw his appeal to all claims. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal to the issues of entitlement to increased ratings for posttraumatic stress disorder, and for lumber degenerative disc disease with fatigue have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id.  

In October 2017, the Veteran through his representative withdrew all of his claims. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


